Name: Commission Regulation (EEC) No 399/93 of 23 February 1993 amending Regulation (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Canary Islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  trade;  plant product
 Date Published: nan

 24. 2. 93 Official Journal of the European Communities No L 46/5 COMMISSION REGULATION (EEC) No 399/93 of 23 February 1993 amending Regulation (EEC) No 1997/92 laying down detailed rules for implementation of the specific arrangements for die supply of rice products to the Canary Islands and establishing the forecast supply balance to the forecast balance ; whereas the Annex to Regulation (EEC) No 1997/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1601 /92, Commission Regulation (EEC) No 1997/92 (3) establishes a forecast supply balance for rice products for the Canary Islands ; whereas that balance allows for interchange of the quantities determined for these products and, if necessary, an increase during the year of the overall quantity determined, in line with regi ­ onal requirements ; whereas, on the basis of experience and in order to satisfy rice requirements in the region concerned, it has proved necessary to make adjustments HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1997/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1993. For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 378, 23. 12. 1992, p. 23. (3) OJ No L 199, 18 . 7. 1992, p. 20. No L 46/6 Official Journal of the European Communities 24. 2. 93 ANNEX Supply balance for the Canary Islands for rice products for the 1992/93 marketing year CN code Quantity (tonnes) 1006 30 12 000 1006 40 2 000